Motion Granted in Part and Denied in Part and Order filed January 7, 2021.




                                     In The

                       Fourteenth Court of Appeals
                                  ____________

                              NO. 14-20-00851-CV
                                  ____________

                               IN RE S.D, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              310th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2012-69240


                                    ORDER

       On December 22, 2020, relator S.D filed a petition for writ of mandamus in
this court. Relator asks this court to order the Honorable Sonya L. Heath, Judge of
the 310th District Court, in Harris County, Texas, to set aside her November 23,
2020 temporary orders in trial court cause number 2012-69240, In the Interest of
A.A.
      Relator has also filed a motion for temporary relief, staying the underlying
proceedings. See Tex. R. App. P. 52.10. On December 22, 2020, relator asked this
court to stay proceedings in the trial court pending a decision on the petition for writ
of mandamus.

      It appears from the facts stated in the petition and motion that relator’s request
for relief requires further consideration and that relator will be prejudiced unless
immediate temporary relief is granted. We therefore grant relator’s motion in part.

      We stay the commencement of the January 11, 2021 jury trial in trial court
cause number 2012-69240, In the interest of A.A., until a final decision by this court
on relator’s petition for writ of mandamus, or until further order of this court. The
motion is denied as the temporary orders.

                                   PER CURIAM


Panel consists of Justices Bourliot, Zimmerer, and Spain.




                                           2